—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Firetog, J.), rendered June 1, 1994, convicting him of assault in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has failed to preserve for appellate review the issue of the legal sufficiency of the evidence (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish beyond a reasonable doubt the defendant’s intent to cause "serious physical injury” to the complainant with a loaded firearm (Penal Law § 120.10; see, Penal Law § 265.03; People v Bracey, 41 NY2d 296; People v Garland, 177 AD2d 410). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contention is unpreserved for ap*379pellate review, and, in any event, without merit. Joy, J. P., Hart, Goldstein and Florio, JJ., concur.